        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA


WILLIAM COLLINS JONES IV, as executor
and administrator of the SUCCESSION OF
CONNIE PORTER JONES MARABLE,

                Plaintiff,

-vs-

AT&T INC., as plan sponsor and fiduciary and
AT&T SERVICES INC. as plan administrator
and fiduciary for AT&T SOUTHEAST
ELIGIBLE FORMER EMPLOYEE MEDICAL
PROGRAM, BELLSOUTH RETIREE
MEDICAL ASSISTANCE PLAN, AT&T
UMBRELLA BENEFIT PLAN NO. 1,

                Defendant.

                                                       COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes William Collins Jones IV,

appearing as executor and administrator of the Succession of Connie Porter Jones Marable

(“Plaintiff”), and submits this Complaint against AT&T Inc., and AT&T Services, Inc. as follows:

                                                  1.

       Plaintiff brings this action under Section 502(c) of the Employee Retirement Income

Security Act of 1974, as amended (“ERISA”), 29 U.S.C. § 1132(c), for statutory penalties arising

from Defendants’ failure to produce ERISA plan documents upon request, in violation of 29 U.S.C.

§ 1024(b)(4).

                                 JURISDICTION AND VENUE

                                                  2.

       The Court has original and exclusive jurisdiction over Plaintiff’s claims for relief pursuant to

ERISA § 502(e)(1), 29 U.S.C. § 1132(e)(1).

                                                  1
         Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 2 of 8



                                                   3.

        Venue is proper pursuant to ERISA § 502(e)(2), 29 U.S.C. § 1132(e)(2), because the breach

occurred in this judicial district and Defendants administered the plan and paid benefits in this

judicial district.

                                              PARTIES

                                                   4.

        Plaintiff William Jones is an individual of the full age of majority and a domiciliary of this

judicial district. At all times relevant hereto, Jones acted as the executor and administrator of the

Succession of Connie Porter Jones Marable, which is under the administration of the Civil District

Court for the Parish of Orleans, State of Louisiana. During her lifetime, Marable participated in one

or more ERISA-governed group benefit plans of which Defendants are fiduciaries.

                                                   5.

        Made Defendants herein are AT&T, Inc. and AT&T Services, Inc. (collectively, “AT&T”).

Upon information and belief, AT&T, Inc. acts as plan sponsor and fiduciary for one or more

ERISA-governed benefit plans and/or programs in which Marable participated, while AT&T

Services, Inc. acts as plan administrator of these same plans and programs.

                                                FACTS

                                                   6.

        On or about May 14, 2012, Connie Marable sustained serious injuries in an accident for

which a third party was ultimately found liable. Marable passed away on March 23, 2018.

                                                   7.

        On June 20, 2019, AT&T filed suit in the United States District Court for the Eastern

District of Louisiana against Plaintiff, individually and as representative of the Marable Succession,

under 29 U.S.C. § 1132(a)(3), seeking the imposition of a constructive trust and/or equitable lien in

                                                   2
        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 3 of 8



favor of AT&T upon the settlement proceeds Marable recovered from the third party responsible for

the accident.

                                                  8.

       In its lawsuit, AT&T alleged that it paid accident-related medical benefits to Marable

pursuant to the terms of one or more ERISA plans and/or programs in which Marable allegedly

participated at the time of her treatment. AT&T alleged Marable participated in these plans as a

result of her lifelong employment with various AT&T companies, which employment ceased in

either 2000 or 2001. AT&T sued Plaintiff on behalf of the AT&T Southeast Eligible Former

Employee Medical Program, the Bellsouth Retiree Medical Assistance Plan, and the AT&T

Umbrella Benefit Plan No. 1.

                                                  9.

       AT&T alleged it had paid $451,994.58 in accident-related medical benefits to Marable, and

that Marable’s retiree health benefit plans subjected these payments receipt of these benefits to a

subrogation/reimbursement provision allegedly contained in the benefit plans under which the

health benefuts were provided. AT&T allegedly paid these benefits between May 14, 2012 and

December 30, 2013.

                                                 10.

        Concurrent with the federal lawsuit, AT&T filed a Sworn Proof of Claim in Marable’s

succession proceeding in the Civil District Court for the Parish of Orleans, State of Louisiana.

AT&T sought the same equitable relief in the state court proceeding as it did in the federal

litigation, as well as security in the form of one-and-a-half (1.5) times the amount of AT&T’s lien

claim, totaling $677,991.87.




                                                  3
        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 4 of 8



                                                 11.

       In support of its federal Complaint, AT&T cited to documents from four ERISA plans and

programs from four different companies, the effective dates of which spanned nearly two decades:

1) the 1996 plan document for the Ameritech Comprehensive Health Care Plan; 2) the 2008

Summary Plan Description (“SPD”) for the Retiree Medical Assistance Plan for BellSouth

Employees; 3) the 2013 SPD for the AT&T Southeast Eligible Former Employee Medical Program;

and 4) the 2001 plan document for the SBC Umbrella Benefit Plan No. 1.

                                                 12.

       Plaintiff filed a Motion to Dismiss AT&T’s claims, arguing AT&T failed to identify which

plan document, if any, applied to Connie Marable’s receipt of benefits. In response, AT&T filed an

Amended Complaint, which removed any citations to the specific plan documents contained in the

original Complaint.

                                                 13.

       When Plaintiff filed a second Motion to Dismiss arguing AT&T failed to allege that a

specific plan document and corresponding reimbursement provision controlled Marable’s receipt of

benefits, AT&T again amended its Complaint. The second amendment referenced the following

documents as the basis for AT&T’s claims: 1) the 2001 plan document for the SBC Umbrella

Benefit Plan No. 1; 2) the 2006 SPD for BellSouth Corporation Health and Insurance Plans for

Retirees; 3) the 2014 plan document for the AT&T Umbrella Benefit Plan No. 1; and 4) the 2017

SPD for the AT&T Southeast Eligible Former Bargained Employee Medical Program.

                                                 14.

       By letter dated July 24, 2019, Plaintiff (through counsel) issued a request for plan

documents to AT&T pursuant to 29 U.S.C. § 1024(b)(4) and 29 CFR § 2560.503-1. The letter



                                                  4
        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 5 of 8



requested, among other documents, “any ERISA plan(s) under which AT&T has brought the

present action, or that AT&T contends governs any of its current claims.”

                                                  15.

       On August 30, 2019 and September 19, 2020, AT&T produced ERISA plan documents and

SPD’s for numerous ERISA plans and programs. AT&T’s responses failed to include the actual

ERISA plan documents corresponding to the SPD’s upon which AT&T based its claim for

reimbursement.

                                                  16.

       AT&T has never provided the ERISA plan document that allegedly contains the

reimbursement provision entitling AT&T to relief against Marable’s Succession or that corresponds

to the SPD’s referenced in AT&T’s Complaint.

                      CLAIM FOR RELIEF UNDER 29 U.S.C. § 1132(c)(1)

                                                  18.

       Plaintiff re-alleges paragraphs 1-17 of the Complaint as if fully set forth herein.

                                                  19.

       Plaintiff is entitled to statutory damages under ERISA § 502(c)(1), 29 U.S.C. § 1132(c)(1),

as a result of AT&T’s failure to produce documents upon request as required under 29 U.S.C. §

1024(b)(4).

                                                  20.

       Pursuant to 29 U.S.C. § 1024(b)(4), an ERISA plan administrator “shall, upon written

request of any participant or beneficiary, furnish a copy of the latest updated summary plan

description, [,] and the latest annual report, any terminal report, the bargaining agreement, trust

agreement, contract, or other instruments under which the plan is established or operated.”



                                                   5
        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 6 of 8



                                                     21.

       Under 29 U.S.C. § 1132(c)(1), a plan administrator who fails to furnish required documents

to a beneficiary or participant upon request “may in the court’s discretion be personally liable to

such participant or beneficiary in the amount of up to $100 a day from the date of such failure or

refusal, and the court may in its discretion order such other relief as it deems proper.”

                                                     22.

       On July 24, 2019, Plaintiff issued a document request to AT&T seeking the plan document

upon which AT&T based its claim of entitlement to reimbursement against the Succession of

Connie Marable. AT&T had 30 days to fulfill its requirement to provide the requested plan

documents, or through and including August 24, 2019. AT&T did not fulfill its requirement of

turning over its plan documents by August 24, 2019. Now, nearly a year later, AT&T has still not

identified or produced a plan document that corresponds to the SPD’s cited in its Complaint that

allegedly provide a basis for its claim.

                                                     23.

       In Cigna Corp. v. Amara, the Supreme Court of the United States found that the terms

contained in an SPD “do not themselves constitute the terms of the plan” and are therefore not

legally binding.1 Therefore, Plaintiff sought the actual plan document that AT&T alleged created a

right to reimbursement against the Marable Succession.

                                                     24.

       Despite receiving clear notice of the documents Plaintiff sought, AT&T failed to produce an

underlying plan document the SPD’s on which AT&T based its claim for reimbursement. The

SPD’s that AT&T provided cannot constitute the binding terms of an ERISA plan, and each of the

plan documents AT&T actually produced 1) do not correspond with the SPD’s cited in its


1
       CIGNA Corp. v. Amara, 563 U.S. 421, 437-38 (2011) (emphasis original).
                                                      6
         Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 7 of 8



Complaint, and 2) were not in effect at the time of Marable’s receipt of benefits, and therefore do

not govern AT&T’s claim for reimbursement.

                                                   25.

        The ERISA plan documents Plaintiff seeks fall squarely within the plain text of the

production statute. AT&T’s failure to produce these documents timely, upon request, constitutes a

violation of 29 U.S.C. § 1024(b)(4).

                                                   26.

        Though not necessary to his claims, Plaintiff suffered prejudice as a direct result of AT&T’s

failure to produce the plan documents underlying its claim. In June of 2019, AT&T instituted legal

action against Plaintiff in both state and federal court to recover estate assets allegedly pursuant to a

contract with Marable. Since then, Plaintiff has incurred legal fees and costs defending against

AT&T’s claims in multiple forums, and AT&T has failed to provide the most basic of information

supporting those claims: the contract allegedly granting AT&T the right to recovery.

                                                   27.

        AT&T’s refusal to provide the contract on which it based its claim resulted in the type of

expense, trouble, and frustration, and eventually a forced settlement, that gives rise to statutory

penalties under 29 U.S.C. § 1132(c)(1). Had AT&T provided a copy of the plan document as

requested, the parties could have dismissed or resolved AT&T’s claims in a more expeditious

fashion that would have avoided the time and expense needed to resolve AT&T’s claims. The

attorney’s fees and costs Plaintiff incurred due to the state and federal litigation are the direct result

of AT&T’s unwillingness to produce documents to which Plaintiff was and is entitled under

ERISA.




                                                    7
        Case 2:20-cv-02337-GGG-DPC Document 1 Filed 08/21/20 Page 8 of 8



                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays, after all legal delays and due proceedings, that the Court

enter a judgment in favor of Plaintiff and against Defendants AT&T, Inc. and AT&T Services, Inc.

declaring that Defendants are liable to Plaintiff for statutory damages under 29 U.S.C. § 1132(c)(1),

and such other relief as this Court may deem appropriate, and that Defendants are to pay all

damages and penalties due to Plaintiff, including attorney’s fees, damages, penalties, interest, and

all costs of these proceedings, with legal interest.

Respectfully submitted,

TAGGART MORTON, L.L.C.                         DIDRIKSEN, SAUCIER, & WOODS, PLC

s/Perry R. Staub, Jr.                      Caleb H. Didriksen, III (#1334)
Perry R. Staub, Jr. (#12414)               Erin Bruce Saucier (#28213)
Michael J. Catalano (#38159)               3114 Canal Street Canal Street
1100 Poydras Street, Suite 2100            New Orleans, LA 70119
New Orleans, Louisiana 70163-2100          Telephone (504) 586-1600
Tel.: (504) 599-8513                       Facsimile (504) 822-3114
Facsimile: (504) 599-8501                  caleb@dswlawfirm.com
pstaub@taggartmorton.com                   erin@dswlawfirm.com
mcatalano@taggartmorton.com
Counsel for Plaintiff, the Succession of Connie Jones Marable




                                                       8
